Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07 October 2021 has been entered. Claims 1-20 remain pending in this application.  Claims 1, 10, 11 have been amended and claims 18-20 have been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08 July 2021. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. US 20150362552 (Ozawa).  
Regarding claim 1. Ozawa teaches (Figs. 1) a measurement system (wafer test system 1), system comprising:
a measurement device (control unit 40, operation unit 42, monitor 44, and prober 10) comprising an image analysis circuit (see para [0055] – hardware of control unit 40 which performs image processing); and
a probe unit (prober 10) comprising at least one image sensor (cameras 19, 23), wherein said at least one image sensor (cameras 19, 23) is connected to said image analysis circuit (hardware of control unit 40 for performing image processing) in a signal transmitting manner (control unit 40 receives images from cameras 19, 23 per para [0075, 0081]), said image sensor (cameras 19, 23) being configured to capture an image of a measurement area being associated with a device under test (see para [0082] – camera 23 takes picture of wafer W to determine position of electrode pads of respective chips); 
said image analysis circuit being configured to analyze said image captured (see para [0082] – control unit 40 analyzes image of wafer W) and to determine at least one characteristic quantity of said image (see para [0082] – control unit 40 determines pad position of chips on wafer W) captured via an image analysis technique (see para [0082] – determination of position is determined from image), wherein said image analysis circuit is further configured to 
said image analysis circuit (control unit 40) further being configured to determine at least one of a current location of the probe unit relative to the test position (see para [0148] – variation range corresponds to a location of the probe from ideal contact position), an orientation of the probe unit relative to the test position, or a distance of the probe unit from the test position, and
a display (monitor 44) configured to display the at least one of the current location of the probe unit relative to the test position (see para [0149] – monitor 44 displays variation range of each of the chips which corresponds to the displacement amount of the probe from the ideal test position of wafer), the orientation of the probe unit relative to the test position, or the distance of the probe unit from the test position, such that a user can move the probe unit until the correct test position is reached (see para [0057] – operator provides instruction related to control of prober and setting various conditions.  Per para [0142] – operating selects variation range thus adjusting final position of probe).
Regarding claim 2, Ozawa teaches (Fig. 1) the measurement system of Claim 1, wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern, and an object class (see para [0082] – control unit 40 determines pad position of chips on wafer W.  This corresponds to geometrical pattern, for example see Fig. 5).
Regarding claim 3, Ozawa teaches (Fig. 1) the measurement system of Claim 1, further comprising a measurement circuit (see Fig. 1 – control unit 40 includes additional processing units as shown in Fig. 3) , said measurement circuit being configured to at least one of adapt at least one measurement parameter of said measurement device and to perform a measurement automatically based on said at least one characteristic quantity determined (see para [0099] – tester body 31 performs inspection of the chip under control of processors of control unit 40.  See para [0184, 0185] – inspection performed automatically based on variation range).
Regarding claim 4, Ozawa teaches (Figs. 1) the measurement system of Claim 3, wherein said image sensor (cameras 19, 23) and said measurement circuit are configured to capture said image together with at least one measurement value obtained (see Fig. 1 – cameras and control unit 40 are used to capture image and variation value).
Regarding claim 5, Ozawa teaches (Fig. 1) the measurement system of Claim 1, wherein said image analysis circuit is configured to determine at least one of a location of said probe unit and a position of said probe unit based on said image (image processing unit of control unit 40 determines variation range which is location of probe and electrode based on image).
Regarding claim 6, Ozawa teaches (Fig. 1) the measurement system of Claim 5, wherein said image analysis circuit is configured to determine at least one of a location of said probe unit relative to a test point and a position of said probe unit relative to said test point based on said image (control unit 40 determines variation range with is location of probe from ideal test point per para [0148]).
Regarding claim 7, Ozawa teaches (Fig. 1) the measurement system of Claim 1, further comprising a memory (see Fig. 3 – control unit 40 includes data storage unit 52), wherein a data set comprising information on properties of said device under test is stored in said memory (see para [0122, 125, 126] – measurement data regarding wafer is stored in data storage unit 52).
Regarding claim 9, Ozawa teaches (Fig. 1) the measurement system of Claim 7, wherein said data set comprises a measurement protocol for said device under test (see para [0122, 125, 126] – measurement data regarding wafer is stored in data storage unit 52) .
Regarding 10, Ozawa teaches (Fig. 1) the measurement system of Claim 1, wherein said display is configured to display at least said test position (see Fig. 5 – variation range display image.  Per para [0149] monitor 44 displace the image).
Regarding claim 11, Ozawa teaches (Fig. 1, 4) a method for operating a measurement system (method of Fig. 4 for operating wafer test system 1 of Fig. 1), said measurement system comprising a probe unit (prober 10) and a measurement device (control unit 40, operation unit 42, monitor 44) with an image analysis circuit (see para [0055] – hardware of control unit 40 which performs image processing), said probe unit comprising at least one image sensor (cameras 19, 23), said method comprising:
capturing an image of an image of a measurement area being associated with a device under test by said at least one image sensor (see para [0082] – camera 23 takes picture of wafer W to determine position of electrode pads of respective chips); 
analyzing said image captured by said image analysis circuit (see para [0082] – control unit 40 analyzes image of wafer W);
determining at least one characteristic quantity of said image captured via an image analysis technique by said image analysis circuit (see para [0082] – control unit 40 determines pad position of chips on wafer W); 
gathering an information concerning a test position of said probe unit from said at least one characteristic quantity by said image analysis circuit (see para [0148] – variation range (displacement amount) of a position of probe 26 from ideal position on wafer is determined based on image of wafer W), determining at least one of a current location of the probe unit relative to the test position (see para [0148] – variation range corresponds to a location of the probe from ideal contact position), an orientation of the probe unit relative to the test position, or a distance of the probe unit from the test position by means of said image analysis module; and
displaying the at least one of the current location of the probe unit relative to the test position, the orientation of the probe unit relative to the test position (see para [0149] – monitor 44 displays variation range of each of the chips which corresponds to the displacement amount of the probe from the ideal test position of wafer), or the distance of the probe unit from the test position by a display, such that a user can move the probe unit until the correct test position is reached (see para [0057] – operator provides instruction related to control of prober and setting various conditions.  Per para [0142] – operating selects variation range thus adjusting final position of probe).
Regarding claim 12, Ozawa teaches (Figs. 1, 4) the method of Claim 11, wherein said at least one characteristic quantity is compared with a data set (see para [0233] – variation range of each chip is compared with condition value provided), wherein said data set comprises at least one of information on properties of said device under test and/or at least one characteristic quantity associated with said device under test (see para [0233] – variation range of each chip is compared with condition value provided).
Regarding claim 14, Ozawa teaches (Figs. 1, 4) the method of Claim 11, wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern and an object class (see para [0082] – control unit 40 determines pad position of chips on wafer W.  This corresponds to geometrical patter, for example see Fig. 5).
Regarding claim 15, Ozawa teaches (Figs. 1, 4) the method of Claim 11, wherein at least one measurement parameter of said measurement device is adapted based on said at least one characteristic quantity (see para [0099] – tester body 31 performs inspection of the chip under control of control unit 40.  See para [0184, 0185] – inspection performed automatically based on variation range).
Regarding claim 16, Ozawa teaches (Figs. 1, 4) the method of Claim 11, wherein at least one of a location of said probe unit and a position of said probe unit is determined based on said image (image processing unit of control unit 40 determines variation range which is location of probe and electrode based on image).
Regarding claim 17, Ozawa teaches (Figs. 1, 4) the method of Claim 16, wherein at least one of a location of said probe unit relative to a test point and a position of said probe unit relative to said test point is determined based on said image (control unit 40 determines variation range with is location of probe from ideal test point per para [0148]).
Regarding claim 18, Ozawa teaches (Figs. 1, 4) the method of Claim 11, wherein the test position is the location to which a tip of the probe unit has to be moved manually by the user in order to perform a measurement (see para [0057] – operator provides instruction related to control of prober and setting various conditions.  Per para [0142] – operating selects variation range thus adjusting final position of probe).
Regarding claim 19, Ozawa teaches (Fig. 1) the measurement system of Claim 1, wherein the test position is the location to which a tip of the probe unit has to be moved manually by the user in order to perform a measurement (see para [0057] – operator provides instruction related to control of prober and setting various conditions.  Per para [0142] – operating selects variation range thus adjusting final position of probe).
Regarding claim 20, Ozawa teaches (Fig. 1) a measurement system (wafer test system 1), said measurement system comprising a measurement device (control unit 40, operation unit 42, monitor 44);
 and a probe unit (prober 10),
said measurement device comprising an image analysis circuit (see para [0055] – hardware of control unit 40 which performs image processing);
said probe unit (prober 10) comprising at least one image sensor (cameras 19, 23), wherein said at least one image sensor is connected to said image analysis circuit in a signal transmitting manner (control unit 40 recites images from cameras 19, 23 per para [0075, 0081]), said image sensor being configured to capture an image of a measurement area being associated with a device under test (see para [0082] – camera 23 takes picture of wafer W to determine position of electrode pads of respective chips); and
said image analysis circuit (control unit 40) being configured to analyze said image captured (see para [0082] – control unit 40 analyzes image of wafer W) and to determine at least one characteristic quantity (see para [0082] – control unit 40 determines pad position of chips on wafer W)  of said image captured via an image analysis technique (see para [0082] – determination of position is determined from image), wherein said image analysis circuit is further configured to gather an information concerning a test position of said probe unit from said at least one characteristic quantity (see para [0148] – variation range (displacement amount) of a position of probe 26 from ideal position on wafer is determined based on image of wafer W), wherein said at least one characteristic quantity comprises an object class, wherein said object class is associated with a type of contact point for said probe unit in said device under test and/or with a type of circuitry of said device under test (see par [0082] – pad position of chips on wafer W are determined.  The pad position is associated with the type of circuitry under test as not all positions are the same, indicated by the need to determine position), and a measurement circuit (see Fig. 1 – control unit 40 includes additional processing units as shown in Fig. 3) configured to at least one of adapt at least one measurement parameter of said measurement device or perform a measurement automatically based on said at least one characteristic quantity determined, such that the at least one measurement parameter of said measurement device is adapted based on said object class and/or said measurement is performed automatically based on said object class (see para [0099] – tester body 31 performs inspection  of the chip under control of control unit 40.  See para [0184, 0185] – inspection performed automatically based on variation range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US 20150362552 (Ozawa) in view of Hasegawa et al. US 20070159194 (Hasegawa).
Regarding claim 8, Ozawa teaches (Fig. 1) the measurement system of Claim 7, but does not explicitly teach wherein said data set comprises a three-dimensional model of at least a portion of said device under test.
Hasegawa teaches said data set comprises a three-dimensional model of at least
a portion of said device under test (see para [0010] — three-dimensional position of four electrodes of a device under test are determined).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the comparison of the characteristic quality taught by Ozawa to include at least a three-dimensional model of the device under test as taught by Hasegawa as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have an accurate position regarding the electrodes in order to make reliable contact with the probe tip.
Regarding claim 13, Ozawa teaches (Figs. 1, 4) the method of Claim 12, but does not explicitly teach wherein said at least one characteristic quantity of said image is compared with a three-dimensional model of said device under test.
Hasegawa teaches said data set comprises a three-dimensional model of at least
a portion of said device under test (see para [0010] — three-dimensional position of four electrodes of a device under test are determined).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the comparison of the characteristic quality
taught by Ozawa to include at least a three-dimensional model of the device under test as taught by Hasegawa as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have an accurate position regarding the electrodes in order to make reliable contact with the probe tip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868